Citation Nr: 1028666	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for tumors of the skin 
(claimed as tumors of the face and ears).

2.  Entitlement to service connection for migraine headaches. 

(The matters of service connection for posttraumatic stress 
disorder (PTSD) and lumbar strain with degenerative joint disease 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1972 to February 1974.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the claims file.  In July 2008 these 
matters were remanded for further development.

The April 2008 Travel Board hearing did not address the claims of 
service connection for PTSD and lumbar strain with degenerative 
joint disease, and a March 2010 videoconference hearing addressed 
only the issues of service connection for PTSD and lumbar strain 
with degenerative joint disease.  VA law provides that the 
Veterans Law Judge (VLJ) who conducts a hearing in a matter shall 
participate in the final determination of the claim on appeal.  
See 38 C.F.R. § 20.707.  Accordingly, the issues of service 
connection for PTSD and lumbar strain with degenerative joint 
disease are not addressed herein, but are the subject of a 
separate decision by the VLJ who conducted the hearing in those 
matters.

The July 2008 Board remand noted that the Veteran had initiated 
appeals of denials of service connection for PTSD, a low back 
disability, and hepatitis C.  As noted above, the appeals of 
denials of service connection for PTSD and lumbar strain are 
addressed in a separate decision.  In his April 2009 VA Form 9, 
the Veteran withdrew his appeal in the matter of service 
connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.
REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2009).

The Veteran's service treatment records (STRs) show that he was 
treated for a seven month history of swollen left ear lobe in 
June 1973.  The finding was sebaceous cyst infection in ear lobe.  
STRs also show treatment for a 4-5 day history of headaches in 
November 1972.  The Veteran testified at the April 2008 Travel 
Board hearing that he has had skin tumors since service.  In 
addition, the Veteran's September 1972 enlistment examination 
report and his April 2008 hearing testimony reveal that he 
experienced headaches prior to enlistment and continued to 
experience them during and after service.  

The Board's July 2008 remand requested development for VA 
treatment records and (see p. 4 July 2008 remand), if any 
records received pursuant to such development suggested the need 
for further development (such as a VA examination), that the RO 
should arrange for the further development.   

The VA treatment records received report that the Veteran has 
been treated for headaches and skin complaints.  Specifically, 
they show an April 2005 diagnosis of sebaceous gland disease and 
treatment for sebaceous cysts in February 1984 (on scrotum) and 
in November 1989 and April 2005 (right eye lid).  Similarly, the 
Veteran has complained of chronic daily headaches and a July 2009 
treatment report includes an assessment of chronic headache, 
suggestive of cluster headache.  The Veteran has not been 
afforded VA examinations to determine the existence, nature, and 
likely etiology of any skin tumor or headache disorder.  The 
state of the evidence in these two matters meets the "low 
threshold" standard as to when an examination or nexus opinion 
is necessary (outlined by the U.S. Court of Appeals for Veterans 
Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
Furthermore, the Veteran receives VA medical treatment.  The most 
recent records of such treatment associated with the claims file 
are from August 2009.  As more recent VA treatment records are 
constructively of record and may contain information pertinent to 
the Veteran's claims, they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file updated records of any VA 
treatment the Veteran has received for 
headaches/cysts since August 2009.

2.  The RO should arrange for the Veteran to 
be examined by a dermatologist to determine 
the nature and likely etiology of his skin 
disability.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Based on examination 
of the Veteran and review of his claims file, 
the examiner should provide opinions 
responding to the following:

(a)  Identify (by medical diagnosis) the 
Veteran's current skin disabilities, if any, 
and

(b)  For each skin disability entity 
diagnosed provide an opinion as to whether 
such is at least as likely as not (50% or 
better probability) related to the Veteran's 
service, to include the complaints noted 
therein.

The examiner must explain the rationale for 
all opinions.

3.  The RO should also arrange for a 
neurologic examination of the Veteran to 
determine the nature and etiology of his 
claimed headache disorder.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on examination of the Veteran and review of 
his claims file, the examiner should provide 
opinions responding to the following:

(a)  What is the correct medical diagnosis 
for the Veteran's current headache 
disability?  

(b)  Is there any objective evidence in the 
record that a pre-existing headache disorder 
increased in severity during service (and if 
so, was the increase chronic or acute)?  
Please identify such evidence.

(c)  Is it at least as likely as not (i.e., a 
50 percent or better probability) that any 
current headache disorder is causally related 
to the Veteran's service/headache complaints 
therein?

The examiner must explain the rationale for 
all opinions.

4.  Following the above, the RO should 
readjudicate these claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

